Filed 10/6/21 P. v. Godinez CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078223

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD118353)

 RAFAEL GODINEZ,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Peter C. Deddeh, Judge. Reversed and remanded with directions.
         Benjamin Kington, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Julie L. Garland, Assistant Attorney
General, Steve Oetting and Kristen Ramirez, Deputy Attorneys General, for
Plaintiff and Respondent.
         In 1996, a jury convicted Rafael Godinez of first degree murder (Pen.

Code,1 § 187, subd. (a)). The jury also found Godinez was armed with a


1        All further statutory references are to the Penal Code.
firearm (§ 12022, subd. (a)(1)). Godinez was sentenced to an indeterminate
term of 26 years to life in prison. Godinez appealed, and this court affirmed
the judgment in a nonpublished opinion, People v. Godinez, D027646 (Sept.
22, 1998).
      In 2020, Godinez filed a petition for resentencing under
section 1170.95. The court appointed counsel and received briefing. The
People responded that Godinez had stated a prima facie case and may be
entitled to relief. The People argued the court should issue an order to show
cause (OSC) and conduct an evidentiary hearing. The trial judge denied the
petition without issuing an OSC or holding an evidentiary hearing. The
court said, “And, again, I’m going to deny the petition because I think he was
an active participant.” The court did not specify the materials reviewed or
the source of the conclusion that Godinez was an active participant.
      Godinez appeals, contending the court erred in denying the petition
without issuing an OSC and holding an evidentiary hearing as required by
statute.
      The Attorney General agrees with Godinez and argues we should
reverse the order and remand for further proceedings.
      We agree with the People’s position in the trial court and the
agreement of the parties to this appeal. We will find the trial court erred in
the premature dismissal of the petition. We will reverse and remand.




                                       2
                             STATEMENT OF FACTS
         We will adopt the facts from our previous opinion as background for the

discussion which follows. (Godinez, supra, D027646.)2
         “On the evening of July 28, 1994, Erik [G.] attended a party at the
home of Sean [C.] in Ocean Beach. A few minutes after Erik arrived at the
party, Godinez asked Deanna [R.] if he could borrow her car in order to buy
more beer. Godinez, Errol [S.], Joe [P.] and Erik got into [Deanna’s] car and
drove away. Godinez was driving the car. Prior to leaving the party,
someone said that Erik had a lot of money and was going to buy the beer.
         “On July 29, 1994, Karen [M.] was in a residence in Ocean Beach.
Between 2 and 3 a.m., she heard one gunshot, then perhaps another shot
approximately 15 to 30 seconds later. She then heard a car screech around
the corner.
         “On July 29, 1994, Jan [G.], who lived in Ocean Beach, heard three
gunshots between 2:40 and 2:45 a.m. The first two shots were fired in fairly
rapid succession, and the third shot was fired approximately 15 to 20 seconds
later.
         “Approximately 45 minutes after they left [Sean’s] house, Godinez,
[Joe], [Sean] and [Errol] returned in [Deanna]’s car. Erik was not with them.
Godinez was driving the car. Godinez, [Errol], [Joe], and [Sean] were
behaving in a paranoid manner. [Errol] and [Joe] ran from the parking space
into [Sean]’s room. As [Sean] made his way toward the house, a car
approached, and he warned the others that the cops were coming. [Sean]
then approached his friend Dan [M.] and had a conversation with him.



2     We do so in nearly verbatim fashion except to sometimes use first
names in naming third parties involved in the subject offenses to protect
privacy as much as possible.
                                         3
[Errol] ran away from [Sean]’s house and then returned approximately one
hour later. Either [Sean] or Godinez showed [Dan] approximately $200 in
$20 bills that had what appeared to be blood on them.
      “At approximately 6:10 a.m. on July 29, 1994, Ronald [A.], who lived in
a residential area in Ocean Beach was backing his car out of his driveway
when he noticed Erik lying in the alley. [Ronald] called the police, after
which [Erik] was transported by paramedics to the hospital, where he later
died. Neither police officers nor paramedics recovered any money from the
crime scene. An autopsy revealed that [Erik] suffered three gunshot wounds
from a .22-caliber firearm fired from a distance of four to five feet.
      “On August 21, 1995, the police approached [Deanna], based upon a tip
that she knew something about the murder of [Erik]. Godinez was arrested
shortly thereafter.”
                                 DISCUSSION
      Senate Bill No. 1437 (Stats. 2018, ch. 1015) (Senate Bill 1437) was
enacted to “ ‘amend[ ] the felony murder rule and the natural and probable
consequences doctrine, as it relates to murder, to ensure that murder liability
is not imposed on a person who is not the actual killer, did not act with the
intent to kill, or was not a major participant in the underlying felony who
acted with reckless indifference to human life.’ ” (People v. Gentile (2020) 10
Cal.5th 830, 842.)
      Section 1170.95, subdivision (c) provides: “The court shall review the
petition and determine if the petitioner has made a prima facie showing that
the petitioner falls within the provisions of this section. If the petitioner has
requested counsel, the court shall appoint counsel to represent the petitioner.
The prosecutor shall file and serve a response within 60 days of service of the
petition and the petitioner may file and serve a reply within 30 days after the


                                        4
prosecutor’s response is served. These deadlines shall be extended for good
cause. If the petitioner makes a prima facie showing that he or she is
entitled to relief, the court shall issue an order to show cause.”
      When a trial court reviews a petition for resentencing, the court first
determines if the petitioner has shown a prima facie case for relief under the
statute. If so, the court must issue an OSC and hold an evidentiary hearing
on the petition. (People v. Lewis (2021) 11 Cal.5th 952, 962.) However, the
court may deny the petition if the person is ineligible as a matter of law.
(People v. Drayton (2020) 47 Cal.App.5th 965, 980-981.) The court may
review the record of conviction, including any prior appellate opinion, to
determine if the petitioner’s allegations are rebutted by the record. (Lewis, at
p. 972.) However, the court may not engage in factfinding and weighing
credibility at the prima facie stage of petition review. (Drayton, at p. 979.)
      In this case, it is not possible to discern what the trial court relied on to
reach the conclusion that Godinez was an active participant, which even if
true, would not justify summary denial of the petition. Review of the record
before us does not permit a finding of ineligibility as a matter of law. As
Godinez contends, and the People have repeatedly urged, Godinez’s eligibility
for relief can only be assessed after the issuance of an OSC and conducting an
evidentiary hearing. The trial court erred in summarily denying the petition
for resentencing.




                                        5
                              DISPOSITION
     The order denying Godinez’s petition for resentencing is reversed. The
matter is remanded to the Superior Court with directions to issue an OSC
and conduct an appropriate evidentiary hearing as required by statute.




                                                    HUFFMAN, Acting P. J.

WE CONCUR:




HALLER, J.




O'ROURKE, J.




                                     6